Citation Nr: 1604289	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-03 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure. 

2.  Entitlement to service connection for chronic kidney disease, claimed as due to herbicide exposure. 

3.  Entitlement to service connection for pulmonary hypertension, claimed as due to herbicide exposure. 

4.  Entitlement to service connection for a left eye disorder, claimed as secondary to ischemic heart disease.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 and June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama.  The transcript of this hearing is a part of the record.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic kidney disorder, pulmonary hypertension, a left eye disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran departed from the USS Ouellet near the Gulf of Tonkin on March 18, 1972 and was transported to the Da Nang Air Base en route to his final destination; he is presumed to have been exposed to herbicides after having set foot in the Republic of Vietnam.  

2.  The Veteran is currently diagnosed with ischemic heart disease.    


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1116, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein to grant service connection for ischemic heart disease constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II.  Service Connection

The Veteran seeks entitlement to service connection for ischemic heart disease as a result of Agent Orange exposure.
  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R.3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as ischemic heart disease (including coronary artery disease), will be rebuttably presumed as due to such exposure if they manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).

In the present case, private medical records substantiate that the Veteran has a current diagnosis of ischemic heart disease.  As such, the Veteran's appeal turns on whether he had herbicide exposure during his period of service.

The Veteran does not contend that he served in Vietnam.  Rather, in a September 2010 lay statement, the Veteran reported that he arrived in Da Nang Air Base while en route to his final destination to California.  In a March 2011 report of general information, the Veteran clarified that he lifted from the USS Ouellet to the USS Enterprise by a mail plane with a layover in Da Nang, Vietnam.  

The Veteran's personnel file has been obtained.  His personnel file indicates he served aboard the USS Ouellet while in service.  A transfer and receipt slip revealed that the Veteran was transferred from the USS Ouellet to a naval station in San Francisco pending separation on March 18, 1972.  However, the transfer slip did not provide any details regarding the Veteran's layover in Da Nang.  

In addition, deck logs from the USS Ouellet have been obtained.  On March 18, 1972, the deck log revealed that the USS Ouellet was operating in the Gulf of Tonkin.  

A September 2010 Personnel Information Exchange System (PIES) response was unable to determine whether the Veteran served in the Republic of Vietnam.  Specifically, the response provided that the Veteran served aboard the USS Ouellet, which was in the official waters of the Republic of Vietnam from February 15, 1972 to March 2, 1971 and from March 13, 1972 to March 18, 1972.  However, the record provides "no conclusive proof of in-country service."  

An April 2011 Defense Personnel Records Information Retrieval System (DPRIS) response provided that during the period of March 4, 1972 to March 12, 1972, the USS Ouellet was located in the Subic Bay, Republic of Philippines.  On March 12, 1972, the ship was in transit to Yankee Station where she remained until March 16, 1972.  From March 20, 1972 to April 1, 1972, the USS Ouellet was located in a Positive Identification and Radar Advisory Zone (PIRAZ) station and returned to plane guard duty on Yankee Station during the period of April 1, 1972 to April 2, 1972.  

A June 2011 National Archives response further indicated that the shore station logs such as logs maintained at the Da Nang Naval Station were destroyed.  

The claims file also includes several buddy statements received by VA in December 2015.  A fellow servicemember, D.D.H., stated that he served aboard the USS Ouellet along with the Veteran although their service only overlapped by a few days.  D.D.H. reported that the USS Oulett was operating in the Gulf of Tonkin at the time of the Veteran's departure.  Conversely, D.D.H. stated that his transportation from the Philippines to the USS Ouellet (then operating at the Gulf of Tonkin), also included a stop at the Da Nang Air Base.  Also, fellow servicemember D.B. provided that he served aboard the USS Ouellet with the Veteran beginning in 1971 until "[he] saw him leave while [they] were at Yankee Station off the coast of Vietnam in the waters of the republic of Vietnam.  He left on the second helo-lift on March 18, 1972."  

Finally, at the December 2015 Board hearing, the Veteran testified that he was transported by helo-lift on the morning of March 18, 1972 from the USS Ouellet to Da Nang Air Base, where he remained until the following morning when he was flown to Subic Bay.  The Veteran subsequently took a civilian flight from Subic Bay to Japan, from Japan to Honolulu, and from Honolulu to Treasure Island, California.  The Veteran testified that he does not have any record of the transit order despite his request for a copy.  The Veteran also indicated that his service number and social security number were incorrect while on active duty which also makes findings his records difficult.  Indeed, the Veteran has provided a May 1972 DD-215, correcting his social security number to his DD-214.  

Based on the totality of the evidence, the Board finds that the Veteran set foot in the Republic of Vietnam.  The Veteran is shown to have served aboard a ship that was in the official waters of the Republic of Vietnam, at various times in 1972.  Affording the Veteran the benefit of the doubt, he was also flown to Da Nang Air Base on March 18, 1972 from the USS Ouellet where he subsequently boarded another flight to the Subic Bay.  Although the official sources cited above cannot document the Veteran's in-country service, the Board is satisfied that they affirmatively show that the USS Ouellet was operating in the Gulf of Tonkin around the time of the Veteran's departure which supports the Veteran's contention that he was flown to Da Nang Air Base in order to take a connecting flight bound for Subic Bay.  Further, the buddy statements cited above show that the Da Nang Air Base was used in order to transport servicemembers from the USS Ouellet while it was operating in the Gulf of Tonkin.  

As the Board finds that the Veteran set foot in the Republic of Vietnam during the requisite period, he is presumed to have been exposed to herbicides.  Ischemic heart disease is associated with herbicide exposure.  See 38 C.F.R. §§ 3.307 , 3.309 (2015).  The medical evidence of record suggests that this disease manifested to a compensable degree after service.  See 38 C.F.R. § 4.104 , Diagnostic Code 7005 (2015).  Therefore, service connection for ischemic heart disease is warranted.


ORDER

Service connection for ischemic heart disease, as due to herbicide exposure, is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for chronic kidney disorder and pulmonary hypertension due to Agent Orange exposure.  In addition, he seeks entitlement to service connection for a left eye disorder, claimed as loss of eyesight, as a result of an exploratory heart catheterization procedure.  Finally, the Veteran seeks entitlement to a TDIU due to his service-connected disabilities.  

As discussed above, the Board has found that the record evidence demonstrates that the Veteran was flown into the Da Nang Air Base on March 18, 1972, and that he was exposed to herbicides.  As such, service connection for ischemic heart disease was granted on a presumptive basis.  However, chronic kidney disease and pulmonary hypertension are not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(e).  Thus, the presumptive provision pertaining to herbicide exposure is inapplicable to these disabilities.  See 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In this regard, the Board notes that the private opinions of record are insufficient to establish a nexus.  In October 2015, the Veteran submitted a private opinion from Dr. C.A.C. dated in September 2015, which indicates that the Veteran now suffers from a serious medical condition including end stage renal disease.  Dr. C.A.C. opined that "it is my opinion that some or all of these conditions are a direct and/or indirect result of his exposure to Agent Orange in Vietnam."  In December 2015, the Veteran submitted a second opinion from Dr. C.A.C. which indicated that the Veteran's end stage renal disease, ischemic heart disease, coronary artery disease, and hypertension are most likely caused by or a result of exposure to Agent Orange.  The examiner provided that the Veteran has severe kidney disease thought to be secondary to Agent Orange Exposure in Vietnam that is also confirmed by his nephrologist Dr. C.P.  Dr. C.A.C. also stated that the heart disease and hypertension "probably have some relationship to this exposure."  A rationale for these opinions, however, was not provided, and so the opinions are inadequate to establish service connection for the claimed disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With regard to his left eye disorder claim, a December 2010 optometry record from the Mobile Outpatient Clinic (OPC) provided a medical eye history of superior field loss in the left eye (OS) after exploratory heart catheterization (cath).  The optometrist provided an assessment of superior hemifield loss in the left eye and refractive error/presbyopia but did not provide an etiological opinion for his diagnosis.  

The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, however, the Veteran has not been afforded a VA examination to determine whether the Veteran's chronic kidney disease, pulmonary hypertension, and left eye disorder are related to any in-service disease, event, or injury.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for a TDIU due to service-connected disabilities, the Board notes that since adjudication of the Veteran's service connection claim for a chronic kidney disorder, pulmonary hypertension, and a left eye disorder will likely affect the adjudication of this claim, as such, these claims are inextricably intertwined.  Thus, adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board also notes that there may be pertinent, outstanding VA treatment records that would assist the Board in accurately determining the current severity and etiology of the Veteran's chronic kidney disorder, pulmonary hypertension, and a left eye disorder.  Updated VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain any treatment records from the Penscola VAMC since May 2012, the date of the most recent report of record.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any chronic kidney disease, pulmonary hypertension, and left eye disorder.  The claims file (including any relevant records in Virtual VA and VBMS), to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. The examiner is asked to address the following questions:

Chronic Kidney Disease

Is it at least as likely as not (50 percent probability or greater) that the Veteran's chronic kidney disorder is etiologically related to his active military service, to include his presumed in-service herbicide exposure* in Vietnam?  

Hypertension

Is it at least as likely as not (50 percent probability or greater) that the Veteran's pulmonary hypertension is etiologically related to his active military service, to include his presumed in-service herbicide exposure* in Vietnam?  

Left Eye Disorder

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left eye disorder, to include loss of eyesight, that is etiologically related to his active military service, to include his presumed in-service herbicide exposure* in Vietnam?  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left eye disorder, to include loss of eyesight that was (i) caused by OR (ii) aggravated (permanently worsened beyond natural progression) by his service-connected ischemic heart disease, to include the exploratory heart catheterization procedure conducted around December 2010?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

*In forming his or her opinion, (i) the VA examiner is advised of the following: the Board is cognizant that there is no VA presumption of service connection for chronic kidney disease and pulmonary hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's pulmonary hypertension as well as chronic kidney disease and any left eye disorder are related to his herbicide exposure given his medical history, family history, risk factors, etc. 

In forming his or her opinion, (ii) the VA examiner is also asked to state which specific pieces of medical literature were reviewed and relied upon to formulate the opinion rendered. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


